DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 18 December 2020. Claims 1-18 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) (see below MPEP reference).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “catch and release mechanism” as required by claims 1 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a “transmission mechanism…for rotating one of the components” and a “catch and release mechanism for maintaining one of the arms…” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "the bone fastener component holding portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 14 to read “instrument of claim 13” would overcome this rejection. For examination purposes, claim 14 will be treated as reading as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salvermoser et al. (U.S. Patent 9,173,695) in view of Runco et al. (U.S. Patent 8,216,241).
Regarding claims 1-5 and 7-15, Salvermoser et al. disclose (as to part of claim 1) an instrument (100) capable of being used to assemble a two-component bone fastener (60) comprising a pair of handles (110A and 110B), each handle extending into an arm (120 and 130) terminating in a working end (i.e. ends defining 136 and 156) capable of holding a component (70 and 80) of the bone fastener; a spring bias mechanism (118) between the handles; a transmission mechanism (200) connected to as to claim 2) the two-component bone fastener comprises a threaded bolt (70) and threaded nut (80), and the working ends are capable of holding the threaded bolt and threaded nut in alignment (i.e. via 156 and 136), wherein (as to claim 3) the spring bias mechanism comprises a leaf spring (see column 4, lines 64-65), wherein (as to claim 4) the transmission mechanism comprises a drive shaft (i.e. shaft defining 160 as best seen in Figure 9) and a rotatable knob (200), wherein (as to claim 5) the drive shaft comprises gear wheels (see Figure 9), wherein (as to claim 7) the catch and release mechanism comprises a ratcheting mechanism (see claim 5), wherein (as to claim 8) the instrument can be fully disassembled (see column 5, lines 55-59), wherein (as to claim 9) one of the arms (130) is slidable relative to one of the handles (110B) (see column 5, lines 43-44), wherein (as to claim 10) the instrument further includes a finger rest (134) capable of effecting the sliding of the arm, wherein (as to claim 11) one of the arms (130) includes a slot (i.e. slot for receiving 170) capable of being used to slidably engage one of the handles (110B), wherein (as to claim 12) the sliding engagement is a lockable engagement (i.e. the position of 130 in Figure 10A is being interpreted as a first locked position, and the position of 130 in Figure 10G is being interpreted as a second locked position), wherein (as to claim 13) each of the working ends includes a bone fastener component holding portion (136 and 156), wherein (as to claim 14) the bone fastener component holding portion is capable of holding either a threaded bolt (70) or a nut (80) (see column 5, lines 29-46), and wherein (as to claim 15) the handles are attached at a pivotable hinge (116) (see Figures 1A-10I, and column 3, line 30 – column 7, line 27).
	Salvermoser et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) the transmission mechanism extends between the pair of handles and the spring bias mechanism
Runco et al. teach the use of an instrument (210) capable of being used to assemble a bone fastener (12/14/92) comprising a pair of handles (221 and 251), each handle extending into an arm (226 and 256) terminating in a working end (i.e. ends defining 257) capable of holding a component (14) of the bone fastener; a spring bias mechanism (300) between the handles (see Figure 15C); a transmission mechanism (222) capable of rotating one of the components (92), the transmission mechanism extending between the pair of handles and the spring bias mechanism (extension as best illustrated in Figure 14); and a catch and release mechanism (292/294) capable of maintaining a position of the arms (see Figures 14-17, and column 10, line 13 – column 14, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Salvermoser et al. with wherein the transmission mechanism extends between the pair of handles and the spring bias mechanism Runco et al. in order to provide an alternative, well-known and obvious configuration for providing a lower profile instrument for assembling the bone fastener.
	Regarding claims 16-18, Salvermoser et al. disclose (as to part of claim 16) collapsible insertion instrument (100) capable of being used with a two-component bone as to claim 17) the two-component bone fastener comprises a threaded bolt (70) and threaded nut (80), and wherein (as to claim 18) the instrument is capable of rotating the threaded nut onto the threaded bolt (see column 6, line 23 – column 7, line 18) (see Figures 1A-10I, and column 3, line 30 – column 7, line 27).
Salvermoser et al. disclose the claimed invention except for wherein (as to the remainder of claim 16) the transmission mechanism extends between the pair of handles and the spring bias mechanism
Runco et al. teach the use of an instrument (210) capable of being used to assemble a bone fastener (12/14/92) comprising a pair of handles (221 and 251), each handle extending into an arm (226 and 256) terminating in a working end (i.e. ends defining 257) capable of holding a component (14) of the bone fastener; a spring bias mechanism (300) between the handles (see Figure 15C); a transmission mechanism (222) capable of rotating one of the components (92), the transmission mechanism extending between the pair of handles and the spring bias mechanism (extension as best illustrated in Figure 14); and a catch and release mechanism (292/294) capable of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Salvermoser et al. with wherein the transmission mechanism extends between the pair of handles and the spring bias mechanism Runco et al. in order to provide an alternative, well-known and obvious configuration for providing a lower profile instrument for assembling the bone fastener.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Trautwein et al. (U.S. Patent 7,922,750) disclose an instrument for assembling a two-component bone fastener comprising a pair of handles extending into arms terminating into working ends, a spring biasing mechanism, and a transmission mechanism.
Mitchell et al. (U.S. Patent 8,439,953) disclose an instrument for assembling a two-component bone fastener comprising a pair of handles extending into arms terminating into working ends, a spring biasing mechanism, and a catch and release mechanism.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775